Tilson, Judge:
This appeal involves the question of whether or not a so-called British purchase tax should be included as a part of the dutiable value of the merchandise. In United States v. Pitcairn, C. A. D. 334, our appellate court held that this tax was not a part of the dutiable value.
In submitting this appeal counsel for the respective parties have agreed that the issues herein are the same in all material respects as the issues in Pitcairn, supra, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and following the authority cited, I find and hold the proper dutiable value of the walking sticks covered by this appeal to be the value found by the appraiser, less any additions made by the importer on entry because .of advances made by the appraiser in similar cases. Judgment will be rendered accordingly.